EXHIBIT 23 CONSENT OF BEARD MILLER COMPANY LLP EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-123670) of Flatbush Federal Bancorp, Inc. of our report dated March 27, 2009, relating to the consolidated financial statements, which appears in the Annal Report to the Shareholders, which is incorporated by reference in this Annual Report on Form 10-K. /s/ Beard Miller Company LLP Beard
